Exhibit 10.27

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made this 22nd day of November 2014
(the “Effective Date”) between Dicerna Pharmaceuticals, Inc. (“Company”) on the
one hand and Theodore T. Ashburn (the “Executive”) on the other hand.

WHEREAS the Company desires to employ the Executive and the Executive desires to
be employed by the Company, on terms set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

1. Term of Employment. The Executive’s employment under this Agreement shall
commence on December 15, 2014 (the “Start Date”) and shall end on such date as
the Executive’s employment terminates in accordance with Section 4 of this
Agreement. Subject to the balance of this Agreement, the Executive shall be an
at-will employee of the Company whose employment may be terminated (by the
Company or by the Executive) at any time, with or without cause, for any or no
reason, in which case the Executive will be entitled to the separation benefits
set forth in Section 4, below.

2. Duties. The Executive shall initially have the title of Senior Vice
President, Product Strategy and Operations The Executive shall devote his full
business time and effort to the performance of his duties for the Company, which
he shall perform faithfully, to the best of his ability, which shall include:
Program Leader for the DCR-PH1 program, Project Management, Manufacturing, and
Intellectual Property. The Executive shall have all of the customary powers and
duties associated with his position and shall be subject to the Company’s
policies, procedures, and approval practices, as generally in effect from time
to time for all senior executives of the Company and the direction and oversight
of the Company’s Board of Directors (the “Board”). The Executive will report
directly to the President and CEO of the Company.

3. Compensation and Related Matters.

a. Base Salary. The Company shall pay the Executive base salary at a rate of
$12,708.33 paid twice monthly (which annualizes to $305,000) less withholdings
and deductions required and/or permitted by law. The Executive’s base salary
shall be paid in conformity with the Company’s payroll practices generally
applicable to the Company’s senior executives.

b. Annual bonus. The Executive shall be eligible to be considered for an Annual
Bonus upon achieving certain pre-determined performance targets consistent with
any Incentive Compensation Plan established by the Board. The Annual Bonus shall
be based, in part, on the Executive’s performance. The grant of such a bonus
shall be in the sole discretion of the Board. The maximum bonus amount for which
the Executive will be eligible is thirty-five percent (35%) of base salary
earned for the calendar year. The Annual Bonus will be earned only after it has
been granted by the Board. The Annual Bonus shall be paid to the Executive
following the close of the fiscal year to which it relates, in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned. The Executive must be actively employed by the Company at
the time the Board considers granting of bonuses to be eligible to receive such
bonus.



--------------------------------------------------------------------------------

c. Retention Bonus. The Executive shall be eligible to earn a retention bonus of
$70,000 upon the first anniversary of the Start Date, which the Company shall
advance to the Executive, less all applicable withholdings, in the first
scheduled payroll following the Executive’s start date with the Company. A
condition precedent to the Executive’s earning the retention bonus is the
occurrence of the first anniversary of the Start Date without (i) the Executive
having terminated his employment with the Company, other than for Good Reason
(defined at paragraph 4.b. below), or (ii) the Company having terminated the
Executive for Cause (defined at paragraph 4.c. below). If the Executive does not
meet this condition precedent, the Executive shall return to the Company the
full amount of the advanced retention bonus.

d. Stock/Stock Options. The Executive will receive, pursuant to the Company’s
2010 Employee, Director and Consultant Equity Incentive Plan (the “Plan”),
incentive stock option grants (the “ISO Grants”) to purchase in total up to
230,000 shares of Common Stock at an exercise price equal to the fair market
value of each share on the date of grant as determined by the Board in its sole
discretion. The first ISO Grant will be for 115,000 shares of Common Stock and
shall vest in accordance with the following schedule: 25% of the shares
underlying the first ISO Grant will vest on the twelve (12) month anniversary of
Executive’s Start Date with the Company and the remaining shares will vest and
become exercisable on a pro rata, monthly basis, over the subsequent 36 months,
beginning with the month after the twelve (12) month anniversary of the Start
Date. The second ISO Grant will be for 115,000 shares of Common Stock and shall
vest based on the following milestones: 50% of the shares underlying the second
ISO grant will vest upon approval of an IND for DCR-PH1 with DCR-PH1 material
ready to dose, and 50% upon initiation of a DCR-PH1 pivotal trial, or
designation as pivotal of an on- going trial (such as would trigger a milestone
payment to Tekmira Pharmaceuticals under the Dicerna-Tekmira Agreement dated
November 17, 2014). Vesting of the ISO Grants will be subject to Executive’s
continued status as a service provider with the Company at each such vesting
period. The ISO Grants will be subject to the terms of the Plan and a Stock
Option Agreement that the Company and Executive will be required to execute (the
“Option Agreement”). The ISO Grants will fully accelerate upon Change of Control
of the Company as defined in herein.

e. Benefits. During his employment with the Company, the Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid sick leave and holidays, life insurance, disability, medical, dental, and
retirement savings plans, to the same extent generally available to senior
executives of the Company, in accordance with the terms of those plans and
programs. The Executive shall be permitted up to four weeks of paid vacation per
year, which will accrue on a monthly basis. The Executive will not be allowed to
accumulate more than three weeks of unused vacation days at any given time. The
Executive may carry over a maximum of five unused vacation days from one
calendar year to the next.

f. Expenses. The Company agrees to reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with Company business and within
standards to be established by the Board from time to time, including, without
limitation, travel and accommodations for authorized business trips, provided
vouchers therefore, or other supporting

 

- 2 -



--------------------------------------------------------------------------------

information as the Company may reasonably require, are presented to the Company.
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Internal Revenue Code
and the rules and regulations thereunder (“Section 409A”) including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the year in which
the expense is incurred; and (iv) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.

4. Termination

a. Rights and Duties. The Executive is an employee “at will.” Accordingly, the
Company or the Executive may terminate his employment, at any time with or
without cause, for any lawful reason, or no reason. The Executive and the
Company agree that, without modifying or altering the Executive’s “at will”
status, each will provide the other with at least thirty (30) days’ prior
written notice of termination of the Executive’s employment with the Company. If
the Executive gives notice of termination, except in the case of a termination
by the Executive for “Good Reason” as set forth below, such notice will be
deemed a voluntary resignation by the Executive and the Company, in its sole
discretion, may elect to relieve the Executive of any obligation to perform
duties during the notice period, waive the notice period and immediately accept
termination of the Executive’s employment, without changing the status of such
termination as a voluntary resignation by the Executive. Should the Company in
the event of a voluntary resignation decide to relieve the Executive of any
obligation to perform duties during the notice period, waive the notice period
and immediately accept termination of the Executive’s employment, it shall
nonetheless continue his compensation and benefits for the term of the notice
period, except that no bonus shall be earned or awarded during and after the
notice period.

b. Termination for “Good Reason.” The Executive may terminate his employment at
any time for “Good Reason.” “Good Reason” shall comport with the requirements of
Regulation §1.409A-1(n)(ii) and shall mean:

i. A material diminution in the Executive’s authority, duties or
responsibilities, as defined above in Section 2;

ii. A material diminution by the Company of the Executive’s annual base
compensation then in effect, except a material diminution generally affecting
the members of the Company’s management;

iii. Any action or inaction by the Company that constitutes a material breach by
the Company of the terms of this Agreement; or

iv. A requirement that the Executive be based more than 50 miles from the
offices at which he was principally employed immediately prior to the date of
termination.

 

- 3 -



--------------------------------------------------------------------------------

The parties acknowledge and agree that “Good Reason” shall not be deemed to have
occurred unless: (1) the Executive provides the Company with written notice that
he intends to terminate his employment hereunder for one of the Good Reason
grounds set forth in Section 4.b. within sixty (60) days of the initial
occurrence of such ground, with such notice containing a description of such
ground, (2) if such Good Reason ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (3) the Executive terminates his employment within
ninety-one (91) days from the date that such Good Reason ground first occurs.
For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of a Good Reason ground, and failure to adhere to
such conditions in the event of the occurrence of grounds that would otherwise
have constituted Good Reason had the conditions herein been satisfied shall not
disqualify the Executive from asserting and satisfying the conditions for Good
Reason for any subsequent occurrence that may constitute Good Reason.

c. Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause.” “Cause” shall mean:

i. The Executive’s commission of an act of fraud, dishonesty, breach of
fiduciary duty or misappropriation which may or does adversely affect the
Company;

ii. The Executive’s conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable and good faith opinion of the Company, affects the Executive’s
ability to perform the duties set forth in this Agreement and/or reflects
negatively upon the Company;

iii. Unauthorized disclosure by the Executive of the Company’s Proprietary
Information, as defined in the Nondisclosure Agreement (as defined in Section 5
below) which results or could have been reasonably foreseen to result, in a
material financial loss to the Company; or

iv. The Executive’s material breach of this Agreement or the Nondisclosure
Agreement. If such breach is reasonably possible of being cured in the
reasonable and good faith opinion of the Company, then the Executive will be
given thirty (30) days after written notice from the Company of such breach to
cure.

v. The Executive’s failure (which shall not include any Disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Board. If such failure or refusal is reasonably possible of being cured in the
reasonable and good faith opinion of the Company, then the Executive will be
given thirty (30) days after written notice from the Company of such failure or
refusal to cure.

d. Termination in the Event of Death or Disability. The Agreement shall
terminate upon the Executive’s death or Disability, and the Executive’s
employment with the Company shall

 

- 4 -



--------------------------------------------------------------------------------

thereupon terminate. For purposes of the Agreement, “Disability” is defined as
any illness, injury, accident or condition of either a physical or psychological
nature as a result of which the Executive is unable to perform the essential
functions of his duties and responsibilities hereunder for 90 days during any
period of 365 consecutive calendar days or for any consecutive 90-day period.

e. Effect of Termination.

i. If the Executive is terminated by the Company for Cause, or by the Executive
voluntarily other than for Good Reason, then the Executive will only be entitled
to payment when due of any unpaid base salary, expense reimbursements, and
vacation days accrued prior to termination of employment.

ii. If the Executive’s employment is terminated by the Company other than for
Cause, or by the Company due to the Executive’s Disability, or by the Executive
for Good Reason (each of which will be deemed an involuntary termination), then
the Executive will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution of a separation
agreement and general release provided by the Company and expressly subject to
the conditions described in Section 4.e.v. below, the following:

a) Continuation of the Executive’s base salary at the rate in effect as of the
day immediately preceding his date of termination for a six (6) month period,
payable in accordance with the Company’s regular payroll practices, less
applicable withholdings, commencing at the conclusion of the Review Period (as
described below), provided that the first installment of such payments shall
include all amounts which would have been paid during the period between the
Executive’s date of termination and the date of such first installment; and

b) The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) six (6) months or (ii) until the Executive becomes eligible
for health benefits through another employer or otherwise. After the shorter
period, the Executive will be responsible for premium payments for continuation
of such group health insurance coverage.

iii. If the Agreement is terminated because of the Executive’s death, the
Company shall pay to the estate of the Executive the salary and benefits which
would otherwise have been payable to the Executive up to the date of termination
of his employment because of death.

iv. In the event a Change of Control (as defined below) occurs and, if within
one (1) year thereafter, the Executive’s employment is terminated by the Company
other than for Cause, or by the Company due to the Executive’s Disability, or by
the Executive

 

- 5 -



--------------------------------------------------------------------------------

for Good Reason (each of which will be deemed an involuntary termination), then
the Executive will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution of a separation
agreement and general release provided by the Company and expressly subject to
the conditions described in Section 4.e.v. below, the following:

a) A lump sum payment equal to one (1) year of the Executive’s base salary at
the rate in effect as of the day immediately preceding his date of termination,
less applicable withholdings, commencing at the conclusion of the Review Period
(as described below); and

b) The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) twelve (12) months or (ii) until the Executive becomes
eligible for health benefits through another employer or otherwise. After the
shorter period, the Executive will be responsible for premium payments for
continuation of such group health insurance coverage.

For purposes of this Agreement, “Change of Control” means (A) the occurrence of
a merger or consolidation of the Company whether or not approved by the Board,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation which is in effect a financing transaction for the Company,
including, but not limited to, a reverse merger of the Company into a publicly
traded “shell” company, or (B) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, provided that, in any case, “Change of Control” shall
be in accordance with Regulation §1.409A-3(i)(5)(v).

v. Payment of the severance pay and benefits described in Section 4.e.ii. or
4.e.iv., as applicable, is expressly conditioned on the Executive’s execution
without revocation of the separation agreement and general release described
therein, and will commence immediately following a sixty (60) day period
following the effective date of the Executive’s separation from service from the
Company (the “Review Period”). The separation agreement and general release will
be provided to the Executive on or before the fifth (5th) day following such
separation from service. If the Executive fails or refuses to return such
agreement within the Review Period, the applicable severance payments and
benefits will be forfeited. If the Executive is eligible for the severance pay
and benefits described in Section 4.e.ii., then he shall not be eligible for and
shall not receive the severance pay and benefits described in Section 4.e.iv.
Similarly, if the Executive is eligible for the severance pay and benefits
described in Section 4.e.iv., then he shall not be eligible for and shall not
receive the severance pay and benefits described in Section 4.e.ii.

 

- 6 -



--------------------------------------------------------------------------------

5. Nondisclosure, Noncompetition, Nonsolicitation and Inventions. As a condition
of the Executive’s employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Executive agrees to execute the
attached standard Employee Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement, in the form attached hereto as Exhibit A (the
“Nondisclosure Agreement”). The Executive acknowledges that the Company would
not offer him employment or provide compensation and/or benefits set forth above
if he was not willing to be bound by the terms of such Agreement.

6. Notice.

a. To the Company. The Executive will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use):

 

Douglas M. Fambrough, Ph.D. President and CEO Dicerna Pharmaceuticals, Inc. 480
Arsenal Street Building 1, Suite 120 Watertown, MA 02472 With a copy to: Sam
Zucker Sidley and Austin LLP 1001 Page Mill Rd, Building 1 Palo Alto, CA 94304

b. To the Executive. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing, addressed
as follows (or in any other manner he notifies the Company to use):

 

Theodore T. Ashburn 1688 WASHINGTON STREET, NUMBER ONE, BOSTON, MA 02118-3318
With a copy to:

 

 

 

c. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) faxed with confirmation of delivery, in either case, addressed as required
in this section.

7. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a Company officer duly
authorized by the

 

- 7 -



--------------------------------------------------------------------------------

Board and the Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

8. Choice of Law; Forum Selection. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles. Any claims or legal actions by one party against the other regarding
this Agreement shall be commenced and maintained exclusively in any state or
federal court located in the Commonwealth of Massachusetts, and the parties
hereby submit to the jurisdiction and venue of any such court.

9. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and his estate, but the Executive may not assign or
pledge this Agreement or any rights arising under it. Without the Executive’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.

10. Taxes; Code Sections 409A and 280G.

a. The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.

b. If the benefits set forth in Section 4.e. of this Agreement constitute
“non-qualified deferred compensation” subject to Section 409A, then the
following conditions apply to the payment of such benefits:

i. Any termination of the Executive’s employment triggering payment of benefits
under Section 4.e. must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by the
Executive to the Company at the time the Executive’s employment terminates), any
benefits payable under Section 4.e. that constitute non-qualified deferred
compensation under Section 409A shall be delayed until after the date of a
subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes
of clarification, this Section shall not cause any forfeiture of benefits on the
Executive’s part, but shall only act as a delay until such time as a “separation
from service” occurs.

ii. If the Executive is a “specified employee” (as that term is used in
Section 409A and regulations and other guidance issued thereunder) on the date
his separation from service becomes effective, any benefits payable under
Section 4.e. that constitute non-qualified deferred compensation subject to
Section 409A shall be delayed until the earlier of: (A) the business day
following the six-month anniversary of the date his separation from service
becomes effective, or (B) the date of the Executive’s death, but only to the
extent necessary to avoid the adverse tax consequences and penalties under

 

- 8 -



--------------------------------------------------------------------------------

Section 409A. On the earlier of: (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, or
(B) the Executive’s death, the Company shall pay the Executive in a lump sum the
aggregate value of the non-qualified deferred compensation that the Company
otherwise would have paid the Executive prior to that date under Section 4.e.

iii. It is intended that each installment of the payments and benefits provided
under Section 4.e. shall be treated as a separate “payment” for purposes of
Section 409A.

iv. Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

c. Notwithstanding any other provision of this Agreement to the contrary, in the
event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A.

d. The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

e. If any payment or benefit the Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would:
(i) constitute a “parachute payment” within the meaning of Section 280G the
Code; and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either:
(A) the full amount of such Payment; or (B) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

11. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

13. Entire Agreement; Prior Agreements. This Agreement, the Stock Option
Agreement and the Nondisclosure Agreement, constitutes the entire agreement
among the parties with respect to the subject matter hereof and, unless
otherwise provided herein, supersedes all prior agreements, negotiations or
understandings, written or oral in respect thereof.

 

- 9 -



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 10 -



--------------------------------------------------------------------------------

DICERNA PHARMACEUTICALS, INC. Date: November 22, 2014 /s/ Douglas Fambrough    

 

Theodore T. Ashburn Date: November 22, 2014 /s/ Theodore T. Ashburn    

 

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

NONDISCLOSURE, NONCOMPETITION, NONSOLICITATION AND INVENTIONS AGREEMENT

This Nondisclosure, Noncompetition and Assignment Agreement (the “Agreement”) is
made by and between Dicerna Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Theodore T. Ashburn (the “Employee”), as of December 15, 2014.

The Employee acknowledges that his employment or the continuance of that
employment with the Company is contingent upon his agreement to sign and adhere
to the provisions of this Agreement. In consideration of the employment or
continued employment of the Employee by the Company, the Employee and the
Company agree as follows:

1. Duty to Devote Efforts. The Employee understands that his employment with the
Company requires his undivided attention and effort during normal business hours
and excluding periods of vacation and sick leave to which he is entitled. As a
result, during his employment with the Company, he shall not engage in any other
employment, occupation, consulting or other activity that conflicts with his/her
obligations to the Company, whether directly related to the business in which
the Company is involved during the term of his employment with the Company or
otherwise. For the avoidance of doubt, the Employee may engage in charitable,
civic and educational activities and community affairs, provided that any such
activities and affairs do not, in the aggregate, materially interfere with the
proper performance of the Employee’s duties and responsibilities to the Company.

2. Noncompetition. The Employee recognizes and agrees that the Company will
suffer irreparable harm in the event that the Employee enters into competition
with the Company, either during or following the Employee’s employment with the
Company. Therefore, the Employee agrees that while the Employee is employed by
the Company and for a period of one year following the termination or cessation
of such employment (the “Restricted Period”), regardless of the reasons, the
Employee shall not, directly or indirectly, alone or as a consultant, partner,
officer, director, employee, joint venturer, lender or stockholder, or in any
other capacity whatsoever, of any entity, (a) accept employment with any
business or entity that is in competition with the products or services being
conceived, designed, created, developed, manufactured, marketed, distributed or
sold by the Company, provided that nothing contained in this subsection (a) will
prevent the Employee from being employed by a subsidiary, division, affiliate or
unit (each, a “Unit”) of an entity if that Unit is not engaged in any business
which is in competition with the products or services being conceived, designed,
created, developed, manufactured, marketed, distributed or sold by the Company,
irrespective of whether some other Unit of such entity engages in such
competition; (b) engage in or undertake any business operations of conceiving,
designing, creating, developing, manufacturing, marketing, distributing selling
or rendering (or assisting any other person in conceiving, designing, creating,
developing, manufacturing, marketing, distributing selling or rendering)
products or services that are in competition with the products or services being
conceived, designed, created, developed, manufactured, marketed, distributed,
sold or rendered by the Company or (c) invest in or assist in any manner any
business which directly or indirectly competes with the business or future
business plans of the Company, except that he may

 

- 12 -



--------------------------------------------------------------------------------

own up to one percent (1%) of the outstanding securities of any corporation
having a class of equity securities actively traded on a national securities
exchange or on the NASDAQ Stock Market. A business or entity shall be deemed to
be in competition with the products or services being conceived, designed,
created, developed, manufactured, marketed, distributed, sold or rendered by the
Company if it is in the business of development, manufacture, license, sale and
distribution of RNAi-based therapeutic and diagnostic products (including, but
not limited to, DsiRNA technology). The geographic scope of this Section 2 shall
extend to anywhere the Company is doing business, has done business or intends
to do business. The Employee acknowledges and agrees that if he violates any of
the provisions of this Section 2, the Restricted Period will be extended from
the date of termination of employment for a period equal to any period during
which he engages in such violation(s), whether such period is during the
pendency of litigation or otherwise.

3. Nonsolicitation of Customers. The Employee recognizes and agrees that the
clients, customers and accounts of the Company, which the Company now or
hereafter services during the Employee’s employment with the Company, and all
prospective clients, customers and accounts from whom the Employee has solicited
business while in the employ of the Company, shall be solely the clients,
customers and accounts of the Company. Therefore, the Employee agrees that while
the Employee is employed by the Company and for a period of one (1) year
following the termination or cessation of such employment, regardless of the
reasons, the Employee shall not, directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder, or in any other capacity whatsoever, of any entity, solicit, divert
or take away, attempt to divert or to take away, any client, customer or account
of the Company, or any potential client, customer or account of the Company
which were contacted, solicited or served by the Employee while employed by the
Company or about whom the Employee obtained or became familiar with through
Confidential Information (as defined in Section 5). The geographic scope of this
Section 3 shall extend to anywhere the Company is doing business, has done
business or intends to do business.

4. Nonsolicitation of Employees. The Employee recognizes and agrees that the
Company has invested substantial resources and effort in assembling its present
staff and personnel. Therefore, the Employee agrees that while the Employee is
employed by the Company and for a period of one (1) year following the
termination or cessation of such employment, regardless of the reasons, the
Employee shall not, directly or indirectly: (i) recruit, solicit or hire any
employee of the Company; or (ii) induce or attempt to induce any employee of the
Company to terminate his employment with, or otherwise cease his/her
relationship or engagement with, the Company.

5. Nondisclosure. The Employee agrees that all Confidential Information (as
defined below), whether or not disclosed orally or in writing, is and shall be
the exclusive property of the Company. The Employee shall not at any time,
whether during or after the termination or cessation of his employment, without
written authorization of the Chief Executive Officer of the Company, unless and
until the Confidential Information has become public knowledge without fault by
the Employee, (a) reveal any Confidential Information to any person or entity,
except to employees of the Company who need to know such Confidential
Information for the purposes of their employment, (b) use or attempt to use any
Confidential Information for any purposes (other

 

- 13 -



--------------------------------------------------------------------------------

than in the ordinary course of performing his duties as an employee of the
Company), or (c) use any Confidential Information in any manner which may injure
or cause loss or may be calculated to injure or cause loss to the Company,
whether directly or indirectly. The term “Confidential Information” shall
include any information concerning the organization, business, business
relationships or finances of the Company or of any third party which the Company
is under an obligation to keep confidential or that is maintained by the Company
as confidential. Such Confidential Information shall include, but is not limited
to, trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, specifications,
blueprints, engineering data, software programs, works of authorship, clinical
testing programs, marketing material, customer lists, customer information,
financial information, pricing information, personnel information, business
plans or strategy, projects, plans and proposals.

6. Company Property.

a. The Employee agrees that Company Property (as defined below) shall be and is
the exclusive property of the Company to be used by the Employee only in the
performance of his duties for the Company and further agrees that during his
employment with the Company, or after the termination or cessation of such
employment, he shall not make, use or permit to be used any Company Property
otherwise than for the benefit of the Company. All such Company Property or
copies thereof and all tangible property of the Company in the custody or
possession of the Employee shall be delivered to the Company, upon the earlier
of (i) a request by the Company or (ii) upon the termination or cessation of the
Employee’s employment. After such delivery, the Employee shall not retain any
such Company Property or copies thereof or any other tangible property. The term
“Company Property” shall include all files, letters, notes, memoranda, reports,
lists, records, drawings, sketches, laboratory notebooks, specifications,
software programs, software code, data, computers, cellular telephones, pagers,
credit and/or calling cards, keys, access cards, documentation or other
materials of any nature and in any form, whether written, photographic, printed,
electronic or in digital format or otherwise, relating to any matter within the
scope of the business of the Company or concerning any of its dealings or
affairs and any other Company property in Employee’s possession, custody or
control.

b. The Employee agrees that his obligation not to disclose or to use information
and materials of the types set forth in Section 6(a) above, and his obligation
to return materials and tangible property, set forth in Section 6(a) above, also
extends to such types of information, materials and tangible property of
clients, customers and accounts of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.

7. Assignment of Developments.

a. If at any time or times during Employee’s employment with the Company or
prior to the Employee’s employment with the Company when working with, for, or
on behalf of the Company in a capacity other than as an employee, he did or
shall (either alone or with others) make, conceive, create, discover, invent or
reduce to practice, whether or not during normal working hours or on the
premises of the Company, any Development that (i) relates to the business

 

- 14 -



--------------------------------------------------------------------------------

of the Company or any customer of or supplier to the Company or any of the
products or services being developed, manufactured or sold by the Company or
which may be used in relation therewith; (ii) results from tasks assigned to the
Employee by the Company; or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for or by
the Company, then all such Developments and the benefits thereof are and shall
immediately become the sole and absolute property of the Company and its
assigns, as works made for hire or otherwise. The term “Development” shall mean
any invention, modification, discovery, design, development, improvement,
process, software program, work of authorship, documentation, formula, data,
technique, know-how, trade secret or intellectual property right whatsoever or
any interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes). The Employee shall fully and promptly disclose
to the Company (or any persons designated by it) each such Development. To the
extent not already owned by the Company, the Employee agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all his right, title and interest (including, but not limited to, rights to
inventions, patentable subject matter, copyrights and trademarks) in and to the
Developments and all benefits and/or rights resulting therefrom to the Company
and its assigns without further compensation and shall communicate, without cost
or delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company. The
Employee also hereby waives all claims to moral rights in any Developments.

b. Excluded Developments. This Section 7 shall not apply to Developments which
do not relate to the present or planned business or research and development of
the Company and which are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Confidential Information, but shall apply to past
Developments, including Developments made prior to the Employee’s employment as
an employee. The Employee represents that the Developments identified in the
Appendix, if any, attached hereto comprise the complete list of all the
Developments that the Employee has made or conceived or otherwise claimed
ownership prior to his employment by the Company, which Developments are
excluded from this Agreement. The Employee understands that it is only necessary
to list the title of such Developments and the purpose thereof but not details
of the Development itself. IF THERE ARE ANY SUCH DEVELOPMENTS TO BE EXCLUDED,
THE UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT WILL BE DEEMED THAT THERE ARE
NO SUCH EXCLUSIONS.

8. Further Assurances. The Employee agrees to cooperate fully with the Company,
both during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. The Employee shall, during his employment and at any
time thereafter, at the request and cost of the Company, promptly sign, execute,
make and do all such deeds, documents, acts and things as the Company and its
duly authorized officers may reasonably require:

a. to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same; and

b. to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection.

 

- 15 -



--------------------------------------------------------------------------------

The Employee further agrees that if the Company is unable, after reasonable
effort, to secure the Employee’s signature on any such papers, application for
patent, copyright, trademark or other analogous protection, or other documents
regarding any legal protection relating to a Development, whether because of the
Employee’s physical or mental incapacity or for any other reason whatsoever, the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee’s agent and attorney-in-fact, to
act for and on his behalf and stead to execute and file any such papers,
application or applications or other documents and to do any and all other
lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by the Employee.

9. Employment At Will. The Employee understands that this Agreement does not
constitute an implied or written employment contract and that his employment
with the Company is on an “at-will” basis. Accordingly, the Employee understands
that either the Company or the Employee may terminate Employee’s employment at
any time, for any or no reason, with or without prior notice.

10. Severability. The Employee hereby agrees that each provision and the
subparts of each provision herein shall be treated as separate and independent
clauses, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses of the Agreement. Moreover, if one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear. The Employee hereby further agrees that the language of all parts
of this Agreement shall in all cases be construed as a whole according to its
fair meaning and not strictly for or against either of the parties.

11. Amendments; Waiver. Any amendment to or modification of this Agreement, or
any waiver of any provision hereof, shall be in writing and signed by the
Company. No delay or omission by the Company in exercising any right under this
Agreement or any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of that right or any
subsequent breach of such provision or any other provision hereof.

12. Survival. This Agreement shall be effective as of the date entered below.
The Employee’s obligations under this Agreement shall survive the termination or
cessation of his employment regardless of the manner of such termination or
cessation and shall be binding upon his heirs, executors, administrators and
legal representatives.

 

- 16 -



--------------------------------------------------------------------------------

13. Assignment. The term “Company” shall include Dicerna Pharmaceuticals, Inc.
and any of its subsidiaries, divisions, or affiliates. The Company shall have
the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. The Employee may not assign this
Agreement.

14. Representations.

a. The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of his
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. The
Employee further represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by the Employee in confidence or in trust prior to his employment with
the Company, and the Employee will not disclose to the Company or induce the
Company to use any confidential or proprietary information or material belonging
to any previous employer or others. The Employee further represents that he has
returned all property and confidential information belonging to all prior
employers. To the extent that Employee has retained any non-confidential and
non-proprietary materials and documents of a prior employer, such materials and
documents have been disclosed in writing to the Company.

b. The Employee hereby represents that his employment with the Company, the
execution of this Agreement and his performance of all of the terms of this
Agreement do not and will not conflict with or breach the terms of any other
agreement by which the Employee is bound (including, but not limited to, to
keeping in confidence proprietary information acquired by the Employee in
confidence or in trust prior to his employment by the Company). The Employee
further represents that he shall not enter into any agreement, either written or
oral, in conflict herewith.

c. The restrictions contained in this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by the Employee
to be reasonable for such purpose. The Employee agrees that any breach of this
Agreement by him/her is likely to cause substantial and irreparable damage to
the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of the Employee’s
obligations hereunder. The Company may apply for such injunctive relief in any
court of competent jurisdiction without the necessity of posting any bond or
other security.

15. Governing Law; Forum Selection Clause. This Agreement and any claims arising
out of this Agreement (or any other claims arising out of the relationship
between the parties) shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without application of the conflict
of laws principles thereof. Any claims or legal actions by one party against the
other shall be commenced and maintained exclusively in any state or federal
court located in the Commonwealth of Massachusetts, and the parties hereby
submit to the exclusive jurisdiction and venue of any such court.

 

- 17 -



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement and the parties’ Employment Agreement set
forth the complete, sole and entire agreement between the parties on the subject
matter herein and supersedes any and all other agreements, negotiations,
discussions, proposals, or understandings, whether oral or written, previously
entered into, discussed or considered by the parties. The Employee agrees that
any change or changes in his duties, salary or compensation after the signing of
this Agreement shall not affect the validity or scope of this Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the 15th day of December, 2014.

 

Signature: /s/ Theodore T. Ashburn Name: Theodore T. Ashburn ACKNOWLEDGED BY:
DICERNA PHARMACEUTICALS, INC. By: /s/ Douglas Fambrough Name: Douglas Fambrough
Title: CEO & President

 

- 18 -